Order granting motion to vacate notice of examination before trial and setting aside and vacating subpoena reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars *824costs. The examination of Cates, the bank messenger, upon the items set forth in the notice for his examination is proper as related to the facts of his employment and his acts and duties at the time the alleged assault occurred. Examination to proceed on five days’ notice. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.